 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   LINUS EKENE,                             )   Case No. CV 17-07998-DDP (JDE)
                                              )
12                      Plaintiff,            )
                                              )   ORDER ACCEPTING FINDINGS
13                      v.                    )
                                              )   AND RECOMMENDATION OF
14   J. GALAPON, et al.,                      )   UNITED STATES MAGISTRATE
                                              )   JUDGE
                                              )
15                      Defendants.           )
                                              )
16                                            )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,

19   including the Complaint (Dkt. 1) filed by Plaintiff Linus Ekene (“Plaintiff”)

20   against Defendant Correctional Officers J. Galapon and L. Fowler

21   (“Defendants”), Defendants’ Motion for Summary Judgment (Dkt. 18,

22   “Motion”) and all papers filed in support thereof and in opposition thereto, the

23   Report and Recommendation (Dkt. 40) of the assigned United States

24   Magistrate Judge, the Objection to the Report and Recommendation filed by

25   Plaintiff (Dkt. 43), and the Response to Plaintiff’s Objection filed by

26   Defendants (Dkt. 46). Further, the Court has engaged in a de novo review of

27   those portions of the Report and Recommendation to which objections have

28   been made.
 1        IT IS HEREBY ORDERED that:
 2        1.   The Report and Recommendation is approved and accepted.
 3        2.   Defendants’ Motion is GRANTED;
 4        3.   Plaintiff’s Complaint is dismissed without prejudice; and
 5        4.   Judgment shall be entered accordingly.
 6
 7   Dated: May 16, 2019
 8
                                             ______________________________
 9                                           DEAN D. PREGERSON
10                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
